

109 HR 8402 IH: To direct the Joint Committee on the Library to obtain a statue of Ruth Bader Ginsburg and to place the statue in the United States Capitol in National Statuary Hall.
U.S. House of Representatives
2020-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8402IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2020Mr. Krishnamoorthi (for himself, Mrs. Lawrence, Ms. Speier, Ms. Frankel, Ms. Schakowsky, Ms. Lofgren, Ms. Adams, Mr. Allred, Mrs. Axne, Ms. Barragán, Mr. Beyer, Mr. Blumenauer, Mr. Brown of Maryland, Mr. Butterfield, Mr. Carbajal, Mr. Carson of Indiana, Mr. Cartwright, Mr. Case, Mr. Casten of Illinois, Ms. Castor of Florida, Mr. Castro of Texas, Mr. Cicilline, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Cleaver, Mr. Cooper, Mr. Cox of California, Mr. Crist, Mr. Crow, Ms. Davids of Kansas, Mr. Danny K. Davis of Illinois, Ms. Dean, Mr. DeFazio, Ms. DeGette, Ms. DeLauro, Ms. DelBene, Mrs. Demings, Mrs. Dingell, Mr. Doggett, Mr. Engel, Ms. Escobar, Ms. Eshoo, Mr. Espaillat, Mr. Evans, Mrs. Fletcher, Ms. Fudge, Ms. Garcia of Texas, Mr. Gomez, Mr. Gonzalez of Texas, Mr. Gottheimer, Mr. Green of Texas, Mr. Grijalva, Mr. Heck, Mr. Higgins of New York, Mr. Himes, Ms. Kendra S. Horn of Oklahoma, Mr. Horsford, Ms. Jackson Lee, Ms. Jayapal, Ms. Johnson of Texas, Ms. Kaptur, Ms. Kelly of Illinois, Mr. Khanna, Mr. Kildee, Ms. Kuster of New Hampshire, Mr. Larson of Connecticut, Ms. Lee of California, Mr. Levin of California, Mr. Loebsack, Mrs. Lowey, Mr. Lynch, Mr. Malinowski, Mrs. Carolyn B. Maloney of New York, Mr. Sean Patrick Maloney of New York, Ms. Matsui, Ms. McCollum, Mr. McEachin, Mr. McGovern, Mr. McNerney, Ms. Meng, Ms. Moore, Ms. Mucarsel-Powell, Mrs. Napolitano, Mr. Neguse, Ms. Norton, Ms. Ocasio-Cortez, Mr. Pallone, Mr. Pappas, Mr. Payne, Mr. Perlmutter, Ms. Pingree, Mr. Price of North Carolina, Mr. Raskin, Mr. Reed, Miss Rice of New York, Mr. Rose of New York, Ms. Roybal-Allard, Mr. Ruiz, Mr. San Nicolas, Ms. Sánchez, Mr. Sarbanes, Ms. Schrier, Mr. David Scott of Georgia, Ms. Shalala, Mr. Sires, Ms. Slotkin, Mr. Stanton, Ms. Stevens, Mr. Suozzi, Ms. Titus, Mr. Tonko, Mrs. Torres of California, Mrs. Trahan, Mr. Veasey, Ms. Velázquez, Mrs. Watson Coleman, Ms. Wexton, Ms. Wild, and Ms. Wilson of Florida) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo direct the Joint Committee on the Library to obtain a statue of Ruth Bader Ginsburg and to place the statue in the United States Capitol in National Statuary Hall.1.Placement of statue of Ruth Bader Ginsburg in National Statuary Hall(a)Obtaining statueNot later than 2 years after the date of the enactment of this Act, the Joint Committee on the Library shall enter into an agreement to obtain a statue or bust of Ruth Bader Ginsburg, under such terms and conditions as the Joint Committee considers appropriate consistent with applicable law.(b)PlacementThe Joint Committee shall place the statue or bust obtained under subsection (a) in the United States Capitol in a suitable permanent location in National Statuary Hall.(c)Waiver of waiting periodSection 2(a) of Public Law 109–116 (2 U.S.C. 2131a(a)) does not apply with respect to the statue or bust obtained and placed under subsection (a).2.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act, and any amounts so appropriated shall remain available until expended.